Case 1:20-mc-00212-AJN Document 38-8 Filed 06/26/20 Page 1 of 3




                      EXHIBIT 8
Case 1:20-mc-00212-AJN Document 38-8 Filed 06/26/20 Page 2 of 3




                Companies Act 2006
                               CHAPTER 46


                               CONTENTS


                                   PART 1

                     GENERAL INTRODUCTORY PROVISIONS

                        Companies and Companies Acts
 1   Companies
 2   The Companies Acts

                               Types of company
 3   Limited and unlimited companies
 4   Private and public companies
 5   Companies limited by guarantee and having share capital
 6   Community interest companies

                                   PART 2

                            COMPANY FORMATION

                                   General
 7   Method of forming company
 8   Memorandum of association

                         Requirements for registration
 9   Registration documents
10   Statement of capital and initial shareholdings
11   Statement of guarantee
12   Statement of proposed officers
13   Statement of compliance
     Case 1:20-mc-00212-AJN Document 38-8 Filed 06/26/20 Page 3 of 3



Companies Act 2006 (c. 46)                                                                37
Part 5 — A company’s name
Chapter 6 — Trading disclosures


                       (i) the company, and
                      (ii) every officer of the company who is in default;
              (b)   that a person guilty of such an offence is liable on summary conviction
                    to a fine not exceeding level 3 on the standard scale and, for continued
                    contravention, a daily default fine not exceeding one-tenth of level 3 on
                    the standard scale.
     (2)    The regulations may provide that, for the purposes of any provision made
            under subsection (1), a shadow director of the company is to be treated as an
            officer of the company.
     (3)    In subsection (1)(a) “specified” means specified in the regulations.

85         Minor variations in form of name to be left out of account
     (1)    For the purposes of this Chapter, in considering a company’s name no account
            is to be taken of—
               (a) whether upper or lower case characters (or a combination of the two)
                     are used,
               (b) whether diacritical marks or punctuation are present or absent,
               (c) whether the name is in the same format or style as is specified under
                     section 57(1)(b) for the purposes of registration,
            provided there is no real likelihood of names differing only in those respects
            being taken to be different names.
     (2)    This does not affect the operation of regulations under section 57(1)(a)
            permitting only specified characters, diacritical marks or punctuation.

                                             PART 6

                                  A COMPANY’S REGISTERED OFFICE

                                             General

86         A company’s registered office
            A company must at all times have a registered office to which all
            communications and notices may be addressed.

87         Change of address of registered office
     (1)    A company may change the address of its registered office by giving notice to
            the registrar.
     (2)    The change takes effect upon the notice being registered by the registrar, but
            until the end of the period of 14 days beginning with the date on which it is
            registered a person may validly serve any document on the company at the
            address previously registered.
     (3)    For the purposes of any duty of a company—
              (a) to keep available for inspection at its registered office any register,
                    index or other document, or
              (b) to mention the address of its registered office in any document,
